DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/19/2021 and 4/13/2021 were filed with or after the mailing date of the application on 1/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama (PCT/JP2017/020407).  Examiner will use the related US application (US Patent Pub. # 2019/0206013) as a translation in the discussion of the following claims, because it is a national stage application of the PCT, and they are presumed to be the same.
As to claim 1, Okuyama (Figs. 2 and 23) discloses an imaging apparatus (image capturing apparatus 1) including a first camera (first image capture part 103A) and a second camera (second image capture part 103B), and performing photography using the first camera (103A) and the second camera (103B), and generating a composite image (stitching process) from a plurality of images acquired by the photography, the imaging apparatus (1) comprising at least one memory (memory 133) and at least one processor (controller 101) which function as (Para 75-77, 274, and 459):
an acquiring unit (101) configured to acquire two images by performing a first photography (103A) and a second photography (103B), which is performed after a time lag (different timings from one another) from the first photography (103A) (Para 279); and
a generating unit (stitching module) configured to generate a composite image (stitched together) having a visual field range of 360 degrees (virtual camera) by compositing (virtual views are blended together) a first image (first wide angle image 6A) acquired by performing photography for a first range (half celestial sphere image) and a second image (second wide angle image 6B) acquired by performing photography for a second range (half celestial sphere image) in the second photography (103B) (Para 279 and 459),
wherein photography using the first camera (103A) is performed for a different direction (front vs. back) from a direction for which photography using the second camera (103B) is performed (Para 274), and
the acquiring unit (101) acquires the first image (6A) by performing photography using the first camera (103A) and acquires the second image (6B) by performing photography using the second camera (103B) (Para 279).
As to claim 2, Okuyama (Fig. 24) teaches wherein the first camera (103A) performs photography for a range in front of the imaging apparatus (front face camera side of package 2400), and the second camera (103B) performs photography for a range in rear of the imaging apparatus (back face camera side of package 2400) (Para 281).
As to claim 3, Okuyama teaches wherein each of the first camera (103A) and the second camera (103B) performs photography for a range (half celestial sphere), a horizontal angle (horizontal angle) of which is at least 180 degrees (180°) and a vertical angle (vertical angle) of which is at least 180 degrees (180°) (Para 274).

As to claim 5, Okuyama teaches wherein each of the first camera (103A) and the second camera (103B) includes an imaging element (driver 31a and 31b) and a photographic lens (lens part 32a and 32b) (Para 274).
As to claim 6, Okuyama teaches wherein the acquiring unit (101) acquires the second image (6b) by the second photography (103b) performed within a predetermined time (different timings) after the first photography (103a) (Para 279).
As to claim 14, Okuyama (Fig. 2) teaches wherein the at least one memory (133) and the at least one processor (101) further function as a recording unit (recording part 106) configured to record the composite image (celestial sphere image) in a recording medium (recording medium 107) (Para 78).
As to claim 15, Okuyama teaches wherein the generating unit (101) performs processing of correcting a distortion (distortion) of the image and generates the composite image (celestial sphere image) (Para 370).
As to claim 17, Okuyama (Fig. 7) teaches wherein the first range (6A) is a range in which the photographer (user) does not appear in the first image (6A) and the second range (6B) is a range in which the photographer (user) does not appear in the second image(6B) (Pars 140-141).
As to claims 18 and 19, these claims differ from claim 1 only in that the claim 1 is an imaging apparatus claim whereas claims 18 and 19 are a control method, and a non-.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of Ito (US Patent Pub. # 2017/0150051).
As to claim 7, note the discussion above in regards to claim 1.  Okuyama does not teach wherein the at least one memory and the at least one processor further function as a first notifying unit configured to perform notification between the first photography and the second photography.  Ito (Fig. 7) teaches wherein the at least one memory (storage unit 17) and the at least one processor (controller 11) further function as a first notifying unit (notification unit 19) configured to perform notification (notify the user of predetermined information) between the first photography and the second 
As to claim 8, Ito teaches wherein the first notifying unit (19) performs the notification by causing a light-emitting member to emit light (pattern of lighting or blinking, such as a light emitting diode (LED)) (Para 71).
As to claim 9, Ito teaches wherein the first notifying unit (19) performs the notification by causing the light-emitting member to emit light in accordance with at least one of a predetermined light emission pattern (pattern of lighting or blinking, such as a light emitting diode (LED)) and a predetermined light emission color (Para 71).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of Ito (US Patent Pub. # 2017/0150051) and further in view of Smith (US Patent Pub. # 2018/0173404).
As to claim 10, note the discussion above in regards to claims 1 and 7.  Okuyama in view of Ito do not teach wherein the first notifying unit performs the notification in order to prompt the photographer to move.  Smith (Fig. 9) teaches wherein the first notifying unit performs the notification in order to prompt the photographer to move (message can instruct the user to walk around an object viewing a particular object until a green light switches to a red light in and HMD display) (Para 76).  Therefore, it would have been obvious to one of ordinary skill in the art before the .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of Higashiyama (US Patent Pub. # 2015/0358546).
As to claim 7, note the discussion above in regards to claim 1.  Okuyama does not teach wherein the at least one memory and the at least one processor further function as a second notifying unit configured to perform notification prompting the imaging apparatus to be fixed and installed, before the first photography is performed.  Higashiyama teaches wherein the at least one memory (nonvolatile memory 56) and the at least one processor (system control unit 50) further function as a second notifying unit (display) configured to perform notification prompting the imaging apparatus to be fixed and installed (message recommending tripod-fixed image-capturing), before the first photography is performed (Para 27 and 44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a message recommending tripod-fixed image-capturing as taught by Higashiyama to the image capturing apparatus of Okuyama, to reduce the possibility of causing an effect in a composition image that is not acceptable to the user, even when a change not desirable for the user occurs in the course of the series of image-capturing process for capturing multiple images to be composited (Para 8 of Higashiyama).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of Smith (US Patent Pub. # 2018/0173404).
As to claim 13, note the discussion above in regards to claim 1.  Okuyama does not teach wherein the at least one memory and the at least one processor further function as a display control unit configured to perform control so as to cause a display to display a message prompting the photographer to move in a period from the first photography to the second photography.  Smith (Fig. 9) teaches wherein the at least one memory and the at least one processor further function as a display control unit configured to perform control so as to cause a display (HMD display) to display a message (message) prompting the photographer (user) to move (walk around an object) in a period from the first photography to the second photography. (message can instruct the user to walk around an object viewing a particular object until a green light switches to a red light in and HMD display) (Para 76).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification by the HMD display as taught by Smith to the image capturing apparatus of Okuyama, to provide a user experience that combines virtual reality content and user-selected, real world objects (Para 5 of Smith).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of Kawaguchi (US Patent Pub. # 2019/0340737).
As to claim 16, note the discussion above in regards to claim 1.  Okuyama does not teach wherein the generating unit generates the composite image in accordance with equirectangular projection.  Kawaguchi (Fig. 3C) wherein the generating unit (image processor 104) generates the composite image (combines) in accordance with equirectangular projection (equirectangular projection image) (Para 89 and 112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification by the image processor as taught by Kawaguchi to the image capturing apparatus of Okuyama, to provide a method of when one image is superimposed on other image that are different in brightness or color, the difference in brightness or color between these images is adequacy lowered. (Para 12 of Kawaguchi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/23/2022